DETAILED ACTION
In response to remarks filed 9 December 2021
Status of Claims
Claims 1, 5-9 and 11 are pending;
Claims 1, 7 and 11 are currently amended;
Claims 5, 6, 8, and 9 were previously presented;
Claims 2-4 and 10 are cancelled;
Claims 1, 5-9 and 11 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 9 December 2021 have been fully considered but they are moot since a new reference is being used to reject the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kebadze (U.S. Patent No. 9,359,852).
As to Claim 1, Kebadze discloses a subsea assembly comprising:
A foundation (#110), wherein the foundation is a suction anchor (Column 9, Line 53) and is the foundation for a subsea well (#20) and an associated wellhead (#50) and wellhead equipment (#40);
A support device ([#41 and #160], grouped together); and a subsea equipment adapter frame (#42),
Wherein the foundation (#110), the support device (#41), and the subsea equipment adapter frame (#42) are separate modular components that can be installed or uninstalled separately (Column 4, Lines 62-65),
Wherein the support device ([#41 and #160], grouped together) is a support frame for being received on the foundation (#110), and has a central opening to allow the support frame to be installed over wellhead equipment (#40) mounted on the wellhead,
Wherein the support frame ([#41 and #160], grouped together) is for transferring and distributing loads into the foundation (#110), and for being detachably fixed directly to the foundation (#160 which is part of the support frame is detachably directly fixed to the foundation), and
Wherein the subsea equipment adapter frame (#42) is adapted to be mounted on the support device ([#41 and #160], grouped together) and is for mounting subsea equipment (#43).
As to Claim 5, Kebadze discloses the invention of Claim 2 (Refer to Claim 2 discussion). Kebadze also discloses wherein the foundation (#110) comprises connection points, wherein the connection points permit other components to be connected to the foundation and permit loads to transfer from the component connected to the connection points into the foundation.
As to Claim 6, Kebadze discloses the invention of Claim 5 (Refer to Claim 5 discussion). Kebadze also discloses wherein the one or more components connected to the connection points is the support device ([#41 and #160], grouped together) and/or the subsea equipment adapter frame (#42).
As to Claim 7, Kebadze discloses a method of installing a subsea assembly, the subsea assembly comprising a foundation (#110) for a subsea well (#20) and associated wellhead (#50) and wellhead equipment (#40), a support device ([#41 and #160], grouped together) and a subsea equipment adapter frame (#42), the method comprising:
Installing the foundation (#110) on a seabed; and
Mounting the support device ([#41 and #160], grouped together) on the foundation after installing the foundation on the seabed; and
Mounting the subsea equipment adapter frame (#42) on the support device ([#41 and #160], grouped together),
Wherein the support device ([#41 and #160], grouped together) is a support frame mounted on the foundation for transferring and distributing loads into the foundation 
Wherein the support device ([#41 and #160], grouped together) has a central opening to allow it to be installed over wellhead equipment (#40) mounted on the wellhead (#50), and
Wherein the subsea equipment adapter frame (#42) is for mounting subsea equipment (#43) thereon; and
Wherein the foundation is a suction anchor (Column 9, Line 53).
As to Claim 8, Kebadze discloses the invention of Claim 7 (Refer to Claim 7 discussion). Kebadze also discloses wherein the foundation (#110), support device ([#41 and #160], grouped together) and subsea equipment adapter frame (#42) are separate modular components that can be installed or uninstalled separately (Column 4, Lines 62-65).
As to Claim 9, Kebadze discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kebadze also discloses wherein the support device is dismounted from the foundation and retrieved before the foundation is uninstalled from the seabed (Column 4, Lines 62-65).
As to Claim 11, Kebadze discloses a method of converting an exploration well into a production well, the method comprising:
Providing an exploration well assembly, the exploration well assembly comprising a foundation (#110), wherein the foundation is a suction anchor (Column 9, Line 53) and is the foundation for a subsea well (#20) and an associated wellhead (#50) and wellhead equipment (#40); and 
Converting the exploration well assembly to a production well assembly, wherein converting the exploration well assembly to a production well assembly comprises installing a support frame ([#41 and #160], grouped together) and/or and a subsea equipment adapter frame (#42) onto the exploration well assembly; and connecting the support frame ([#41 and #160], grouped together) directly to the foundation (#160 which is part of the support frame is detachably directly fixed to the foundation), wherein the support frame ([#41 and #160], grouped together) is configured to transfer and distribute loads into the foundation, the support frame being detachably fixed directly to the foundation (#110), and having a central opening to allow the support frame to be installed over wellhead equipment (#40) mounted on the grouped together) and is for mounting subsea equipment (#43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678